   Case 2:20-cv-01760-JFW-MAA Document 29 Filed 02/17/21 Page 1 of 1 Page ID #:339




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES -- GENERAL

Case No.      CV 20-1760-JFW(MAAx)                                       Date: February 17, 2021

Title:        Mary E. Fusselman-v- Target Corporation, et al.


PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                               None Present
              Courtroom Deputy                             Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                  ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                               None

PROCEEDINGS (IN CHAMBERS):              ORDER TO SHOW CAUSE

       In light of the Joint Stipulation to Continue the Trial Date, Pre-Trial Date, Specified
Discovery, and the Mediation Completion filed on February 16, 2021 (Docket No. 27) it appears
that defense counsel's statement in his Declaration filed on February 9, 2021 (Docket No. 25-2)
that he will be prepared to try this case on April 20, 2021 was false and misleading.

      Accordingly, counsel for Defendant is ordered to show cause in writing by February 18,
2021 why he should not be sanctioned in the amount of $1,500.00 and why the Order approving
the substitution of counsel filed on February 10, 2021 (Docket No. 26) should not be vacated.

        No oral argument on this matter will be heard unless otherwise ordered by the Court. See
Fed. R. Civ. P. 78; Local Rule 7-15. The Order to Show Cause will stand submitted upon the filing
of the response to the Order to Show Cause. Failure to respond to the Order to Show Cause will
result in the imposition of sanctions and vacating of the Court’s February 10, 2021 Order.

         IT IS SO ORDERED.




                                                                              Initials of Deputy Clerk sr
